OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                   AUSTIN




    Hanorabla 'if.  U. Trimble,
    arot .Aesistbult
    State Sup4rint4naant
    of Zublla lastruation
    AUS)tlil,Tffas

I   Deer   Slrt




                "(a) By ddloation @wrs    the own%rdw&nated
           inrritl~ff upon 4 properly rsoardac!tow-wsita or
                         pl3t or 's3p oertsin prop-rty to bt
           city ea~~ltio,l
           e sahool sitit.
                         OP son001 squaw, whiob dsdiastion
           was made
     Xamable   T. Y. Triable          Pa@ 2


                I(l) Prior tQ th4 6anatrPent
                                           Of APtio1a 2773,
          Revload Clvll Statutes of 1.925,
      :
                “(2) stsbotgmnt tc    the auuotmaatof &rtlol@
           2773, RevloadCivil Stetuter     of 1925~
               ‘+‘(a)By donsti.acor gent for b ralu5b10,
           ocmoldrrratl7rbx &e5tl,srld deed raaitlaa thst




                ‘(1) irlor   to tha    usaotment   ot Artlolo   2R3,
          Revlcd Civil statutea        or 1925,
               “(2) Subrrqtmt ta the anrotmnt of hrtiala m,
          R8+lmd Civil Btatutrr'or19251




          property ls not wed for mhool puqoar~, uid
            opaty rhall ?oVortbeak to thr tudOr8, .tholi :
          f&5 or lqal rqmwatatlvor,     w:$oh aaavo~oi~~
          we8 oonau*~t~
                O(l) Prb?    to   the anaotmeat    Of ~&tie10 m,
          Wovlm4 Civil Btntutwa0%'1925,.
               “(2) 8ubarc:urntto th5 saaatmcmtoi 'Artiolr
           2773, RerlsrdCivil Strtatw of 19259
;F             n IsaOth6F'wol'd#,the ~uratija about whloh tho
     rohoolboard lr eooaorrned  1s whothrior not Artl.&*  2773 .'1
     Ravlmd Clyil !3trtut,s  of 1925,1s valid utd wpar8od.r bhe
     legal aifnot of aoavoymoos for puhlia fras8ohoolpupore*
     to-wit; Covenantacaa~5 Qandltlonssubmmnt, uh6?4 raid
     ooave anoes uera made ,(l) prior to the anaotaurt of aaLQ
     &tlo I 6, and (2) rubnequemt t-,, tRa ~nbotmat of aaL&,
                                                           dftiols.
     T h Zlobool board Utm not wish CO c%~ay my @ah001pmp~tj
     oontrsrfto atoll law rad themby breaab6 oovewmt or
     oondltloa 8ub8eqwnt.c
                                                                   155


Ronoablo T. Y. Trlmblo         Pam   3

             8tatad la ulloa 0. 082,"ul 0 lnioa la a
                                                                     P
 ease of this kind de43 8 6atlra
         As
                                 fJ v3poa
                                        alP ths faata fm4? "
~irouestanau   surromdlag t&a 8rroution of the are48 a or
     the isots la ooaasatlaawlrlth
                                 the donationor b&a-
"p"
t on of the laDem tar p&lie frss 8aJmolparpossonly,
sad thareiorsus shall not ett~~.tto awwer aatagorlaolly
the quacltiausubmltt8d, butd  s         thra gsaarally.
                                 dloouscr
              In aur oplalon   Artiolo 2773 A. O.S. 1925 doer
not &dd saythw to the tftl.       whlah l alty or tam hmr
with rupwt to property hsld ln trust for trse lahool
puxp0808 only, but daslgn~at88    the ogeatr by whomsaoh
oltiscran4 towaa key roll prqsrty ownod by suah oltlss
we towxm.      It dou aat diPsapt   to saporioao~the 18&d
*ifeatof aonvsyaaa~for rroo#Oho@lpurposaraply, ang
8ay shob dsod8.aontalnl4 ooturratsand aondltlaarrub-
lnq tiea  a rtandt aff~atsb by Artlalo~ 2773, whotbn #o
dooda nra     wdo   prior to OF mbrsquart   to the gcmatmnt   of
raid titlolr. mo 8u%nk v* Clt oi muso 36 n.n.~(2)
page 2221 tlrrdOox v. Melr, at ai , 66 8. W. #l.l.,
                                                 srrbt
rafusa4 Xughu VW Oladawskr County tine Xndo~mdont
gahoo1fmki*t, 4 6. w. (2) 471,
          Pramthe far%oUqf oltatluuit till be 8o.a
thatIt 1s lapoorrlblo to -oar
tho dlffamnt qtwstioas sabtitts4
aa5wsr a0pwh ugmrlthe aatao of
dldrlat   bra to bho roporty ,*hloR it progo    to emmy.
If it hos a for &~p Pl tltlo thaa aa4oz &tlala m,      supra,
it pIv OOCIVQ’iW 8itPJJlOt&     thFOugh the 8gMtS thO?&l  I'
dulgurte4 eni?for the urpaaostharilaruthorlsod. But
if the title Of thrdlsL f6 1s a.pnt        npoa uoat1asod
uso of thr .ropbty by tho dl+trla for la h o a I
&tiOli$fn 5 18 1mefaa9lvo to lnarssasthat         tit2T3
to satbbfs'thegist? at to aoavay the prOpwty for atEor
U5U.f.
                                Iotlrr wry tmi4